NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

In the Interest of B.J., a child.  )
___________________________________)
                                   )
M.G. and T.J.,                     )
                                   )
               Petitioners,        )
                                   )
v.                                 )                    Case No. 2D18-4567
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Respondents.        )
___________________________________)

Opinion filed January 16, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Christine Greider,
Judge.

Toni A. Butler, of Aldericcio & Butler, LLC,
Naples, and Nico J. Vitale of Nico J. Vitale,
P.A., Naples for Petitioners.

Meredith K. Hall, of Children's Legal
Services, Bradenton, for Respondent
Department of Children and Families.

Morgan L. Weinstein of Defending Best
Interests Project, Hollywood, and Sara
Goldfarb for Respondent Guardian Ad
Litem Program.

PER CURIAM.


             Denied.
KHOUZAM, SLEET, and LUCAS, JJ., Concur.




                                  -2-